First, McMahon contended that trial counsel was ineffective
                because he failed to file a pretrial motion to sever the counts involving
                different victims. This court has already determined that these counts
                were properly joined because they were part of a common scheme or plan.
                See McMahon v. State, Docket No. 52071 (Order of Affirmance, October 16,
                2009). Accordingly, we conclude that trial counsel was not ineffective for
                failing to file the pretrial motion and the district court did not err by
                denying this claim.
                            Second, McMahon contended that trial counsel was ineffective
                because he failed to challenge the State's flight instruction. We agree with
                the district court that there was sufficient evidence for a jury to
                reasonably infer flight. See Carter v. State, 121 Nev. 759, 770, 121 P.3d
                592, 599 (2005) (explaining when it is proper to give a flight instruction).
                Accordingly, we conclude that trial counsel was not ineffective and the
                district court did not err by denying this claim.
                            Third, McMahon contended that trial counsel was ineffective
                because he failed to file a motion to dismiss the criminal complaint based
                on the absence of a probable cause determination within forty-eight hours.
                Our review of the record reveals that McMahon failed to establish by a
                preponderance of the evidence that a magistrate did not make a probable
                cause determination within forty-eight hours.       See Gerstein v. Pugh, 420
                U.S. 103, 120 (1975) (approving of informal modes of proof based on
                hearsay and written testimony); see also Means, 120 Nev. at 1012, 103
                P.3d at 33 (explaining that petitioner must prove the factual allegations
                underlying his claim by a preponderance of the evidence). Furthermore,
                McMahon failed to establish resulting prejudice. See Powell v. State, 113
                Nev. 41, 46, 930 P.2d 1123, 1126 (1997) (concluding that a Gerstein

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                  violation may be harmless). Accordingly, we conclude that the district
                  court did not err by denying this claim.
                              Fourth, McMahon contended that trial counsel was ineffective
                  for failing to challenge prosecutorial misconduct. Because McMahon fails
                  to make out a colorable claim of prosecutorial misconduct, we conclude
                  that he failed to demonstrate that trial counsel was ineffective and the
                  district court did not err by denying this claim.
                              Fifth, McMahon contended that trial counsel was ineffective
                  for failing to challenge the consensual search of his residence because he
                  did not secure the standard operating procedures for such a search or
                  properly investigate the conduct of law enforcement. McMahon fails to
                  explain how further investigation would have changed the outcome at
                  trial. We conclude that the district court did not err by denying this claim
                  because McMahon failed to establish deficiency or resulting prejudice with
                  regard to this contention.
                              Sixth, McMahon contended that trial counsel was ineffective
                  for failing to secure and present certain witnesses at trial. McMahon
                  failed to satisfy his burden of proving that there was a reasonable
                  probability that this testimony would have affected the outcome at trial.
                  Accordingly, we conclude that the district court did not err by denying this
                  claim.
                              Seventh, McMahon contended that trial and appellate counsel
                  were ineffective for failing to challenge mischaracterizations by the State
                  throughout the proceedings. These allegations were conclusory. We
                  conclude that McMahon failed to establish counsel's deficiency or resulting
                  prejudice in the proceedings below and the district court did not err by
                  denying this claim.

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A     s
                              Eighth, McMahon contended that appellate counsel was
                ineffective for failing to discuss his direct appeal with him. McMahon
                failed to explain what claims appellate counsel omitted and did not satisfy
                his burden of proving that any omitted issue would have a reasonable
                probability of success on appeal. See Kirksey v. State, 112 Nev. 980, 998,
                923 P.2d 1102, 1114 (1996). Accordingly, we conclude that the district
                court did not err by denying this claim.
                              Ninth, McMahon contended that the cumulative effect of
                counsel's deficiencies resulted in prejudice. Because there was no
                deficiency to cumulate, we conclude that no relief is warranted.
                              Having considered McMahon's contentions and concluded that
                the district court did not err by denying his petition, we 2
                              ORDER the judgment of the district court AFFIRMED.



                                         Hardesty


                (   PCIA-34                 J.
                Parraguirre




                       2 We have reviewed all documents that McMahon has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that McMahon has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance. See Davis
                v. State, 107 Nev. 600, 606, 817 P.2d 1169, 1173 (1991), overruled on other
                grounds by Means, 120 Nev. at 1012-13, 103 P.3d at 33.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                cc: Hon. David B. Barker, District Judge
                     Nguyen & Lay
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  5
(0) 1947A